JUSTICE WELCH delivered the opinion of the court: Defendant, Scott Brown, pleaded guilty to reckless homicide and was sentenced to probation by the circuit court of Franklin County on February 5, 1982. A condition of his probation was that he serve 120 days of imprisonment in the Franklin County jail, and his probation was to end on February 5, 1984. On May 28, 1982, a petition to revoke his probation was filed, and as a result his probation was extended to February 5, 1985. On March 22, 1985, the State filed its written request for a review hearing, contending that defendant had failed to serve all of his periodic imprisonment. The circuit court ordered defendant to complete his sentence. We affirm. The terms of the February 5, 1982, order of probation insofar as it pertained to periodic imprisonment were: “The defendant shall serve a term of 120 days imprisonment in the Franklin County Jail, as follows: The defendant shall serve 120 days in said Jail commencing February 22, 1982, and shall remain there for said 120 days if not working. If said defendant is employed and working at Freeman Coal Company #3, Waltonville, Illinois, he may be released at 9:30 P.M. each evening he works and shall return to said Jail at 9:30 A.M. the following morning. ***” Defendant’s “Petition to Modify Sentence” was filed July 30, 1984. It stated that “due to the hot weather the Defendant is unable to sleep while on the third shift at the Coal mines” and requested “that the sentence be modified to exclude serving the month of August and continued thereafter until the 120 days have been served.” Defendant argues that the circuit court’s jurisdiction in this case terminated on February 5, 1985, and that the court was thereafter without authority to require defendant to serve the remainder of the 120 days. Defendant relies on this court’s statement: “The circuit court retains jurisdiction over a defendant who is serving a sentence of probation only so long as that period is yet in effect. This is so unless it has been tolled or revocation proceedings have begun within the period which have not been resolved due to a ‘sufficient reason for delay.’ Otherwise, once the period has lapsed, probation is terminated and there remains nothing to revoke.” (People v. Randolph (1981), 98 Ill. App. 3d 696, 699, 424 N.E.2d 893, 895, cert. denied (1982), 459 U.S. 857, 74 L. Ed. 2d 110, 103 S. Ct. 128.) The quoted principles are inapposite in this case. The State does not seek to revoke defendant’s probation. It seeks to require him to fulfill the terms of his sentence. The circuit court which commits the offender to periodic imprisonment retains jurisdiction over him during the term of commitment and may diminish the term if merited. (Ill. Rev. Stat. 1983, ch. 38, par. 1005 — 7—7.) In 1982 defendant promised the circuit court that if he were granted probation he would comply with the terms set. Apparently the court was willing to accommodate defendant’s work schedule in arranging the actual dates of periodic imprisonment. In our view by requesting and accepting postponements of the dates of periodic imprisonment, defendant implicitly agreed to an extension of the probationary period to the extent necessary to accomplish the 120th day of his imprisonment. The sentence is unfulfilled, and the circuit court did not err in requiring defendant to fulfill it. For the foregoing reasons, the May 15, 1985, order of the circuit court of Franklin County is affirmed. Affirmed. JONES, J., concurs.